Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 1 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 2 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 3 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 4 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 5 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 6 of 25




o



o




o




o




o


o
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 7 of 25



o




o




o

o


o


o




o




o
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 8 of 25



o




o




o




o
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 9 of 25




o
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 10 of 25



 o
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 11 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 12 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 13 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 14 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 15 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 16 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 17 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 18 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 19 of 25




    o




    o
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 20 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 21 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 22 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 23 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 24 of 25
Case 3:16-cv-00236-WHO Document 1000 Filed 11/11/19 Page 25 of 25
